Motion for reargument denied. Motion to amend remittitur granted. Return of remittitur requested and when returned it will be amended by adding thereto the following: "The defendant argued (1) that Article 19 of the Labor Law of the State of New York is violative of, and repugnant to, the Fourteenth Amendment of the Constitution of the United States; (2) that Sections 110, 111 and 112 of said Labor Law, and the mandatory order Number 2 issued by the Commissioner of Labor are violative of, and repugnant to, the Fourteenth Amendment of the Constitution of the United States. This court held that said Article 19 of the Labor Law of the State of New York, Sections 110, 111 and 112 of said *Page 673 
Labor Law, and the mandatory order Number 2 issued by the Commissioner of Labor are not violative of, or repugnant to, the Fourteenth Amendment of the Constitution of the United States." (See 288 N.Y. 569.)